Citation Nr: 0124918	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  98-12 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), on appeal from the 
initial grant of service connection.  

2.  Entitlement to service connection for tinea versicolor, 
claimed as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.  

When the veteran's claims on appeal were last before the 
Board of Veterans' Appeals (Board) in May 2000, in addition 
to the issues listed above, there was included the issue of 
entitlement to service connection for squamous cell carcinoma 
of the left true vocal cord, claimed as throat cancer 
secondary to Agent Orange exposure.  The Board remanded the 
veteran's claims to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama for additional 
development.  A February 2001 rating decision granted service 
connection for squamous cell carcinoma of the left true vocal 
cord and assigned a 30 percent disability rating from 
February 19, 1998.  The veteran did not indicate disagreement 
with that decision, and the assigned disability rating is not 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (the level of compensation for a service-connected 
disability is a different issue than entitlement to service 
connection for that disability, and a claimant must file a 
separate notice of disagreement to initiate appellate review 
of a decision that assigned a level of compensation).  

The veteran testified at a video conference hearing in 
February 2000 before the undersigned Member of the Board, who 
was appointed by the Chairman to conduct that hearing.  See 
38 U.S.C.A. § 7107(c)  (West Supp. 2001).  A transcript of 
the hearing has been associated with the claims file.

In August 2001, the veteran's representative asserted a claim 
for an earlier effective date for service connection for 
post-traumatic stress disorder.  That claim has not been 
addressed and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran has had notice of applicable law and of 
information and evidence needed to support his claims, and 
there is no additional evidence necessary for disposition of 
the veteran's appeal.

2.  The veteran's post-traumatic stress disorder is 
manifested by recurring thoughts, nightmares, and visual and 
auditory flashbacks of his experiences in Vietnam, 
depression, agitation, and anxiety.

3.  The veteran does not have current tinea versicolor, and 
no medical evidence relates tinea versicolor to any inservice 
disease or injury, to include claimed exposure to Agent 
Orange.


CONCLUSIONS OF LAW

1.  The Department has satisfied its duty of notice and 
assistance to the veteran.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for a rating in excess of 50 percent for 
post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§  4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2001).

3.  Entitlement to service connection for tinea versicolor is 
not warranted.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Considerations

When the veteran's case was last before the Board the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) had not been enacted.  As 
discussed below, the Board has considered whether the 
requirements of the VCAA have been fulfilled regarding the 
issue of entitlement to an increased rating for post-
traumatic stress disorder and entitlement to service 
connection for tinea versicolor and whether the appellant is 
prejudiced by the Board's consideration of these issues in 
the first instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2001).  
These are or stem from original claims for service 
connection, and there is no specific application form 
designated or required.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  

When the veteran filed his original claim for service 
connection for post-traumatic stress disorder and tinea 
versicolor in February 1997, he stated that his treatment 
records were at the VA medical center (MC) in Tuscaloosa, 
Alabama.  Thus, the veteran himself provided information as 
to the location of pertinent treatment records and 
demonstrated that he knew the importance of an examination in 
determining the severity of his disabilities by appearing at 
each scheduled examination.  Furthermore, he was advised by 
the RO of the type of evidence lacking to demonstrate 
entitlement to a higher evaluation in the September 1997 
rating decision, the March 1998 statement of the case, the 
July 1998 supplemental statement of the case, the March 2000 
remand from the Board, the April 2001 supplemental statement 
of the case, and the May 2001 supplemental statement of the 
case.  VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed. 

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's VA treatment 
records dated from January 1997 to January 2001.  At his 
February 2000 hearing before the Board, the veteran indicated 
that he was "medically retired" from the Civil Service as a 
result of his service-connected post-traumatic stress 
disorder.  The RO attempted to obtain the veteran's 
employment treatment records and medical retirement records 
through the U.S. Office of Personnel Management (OPM), 
utilizing information provided by the veteran.  In December 
2000, the RO was informed by the National Personnel Records 
Center (Civilian Personnel Records Branch) that the veteran's 
records were not on file at the Center.  The veteran was 
advised to make any comment concerning that information in 
the April 13, 2001 letter that accompanied the most recent 
supplemental statement of the case.  The veteran made no 
comment regarding the inability to locate his employment 
treatment and medical retirement records.  The records sought 
do not exist, or further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(2)).

Additionally, the veteran was afforded VA examinations in 
June 1997 and January 2001.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
There is more than sufficient evidence of record to decide 
this claim properly and fairly.

Finally, there is no prejudice to the veteran in deciding his 
claims on the merits, because he has been told what the 
requirements are to establish his claims and has been 
provided ample opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  PTSD

A.  Factual Background

Service medical records were negative for complaints, 
treatment or diagnosis of a psychiatric disorder.  

The veteran appeared for pre-screening on January 24, 1997 at 
the Tuscaloosa VA Medical Center (VAMC) patient counseling 
and substance abuse clinic for a complete physical.  He was 
scheduled to start the substance abuse program on January 31, 
1997.  Pre-screening included a complete mental and physical 
evaluation.  Mental health examination revealed chief 
complaints of nightmares and increased anxiety.  The veteran 
was noted to have presented for post-traumatic stress 
disorder treatment with a history of drinking 1 quart to 1/2 
case of beer a day, with his last drink having been 8 days 
before.  He said that his drinking was caused by flashbacks 
that were Vietnam related.  He reported being depressed and 
having past suicidal ideation and problems with anger.  He 
reported getting violent and uncontrollable with some 
flashbacks.  The veteran's occupation was noted to be that of 
a mechanic.  In terms of family history, the veteran was 
noted to be living with his brother, having been divorced 3 
to 4 years before after a 17-year marriage that had produced 
2 children.  The veteran's military history included time in 
Vietnam in combat activities, delivering supplies to hot 
zones.  The veteran reported no major illness or injury, but 
a history of Vietnam-related intrusive thoughts and ideas.  
The examiner's initial impressions on Axis I were alcohol 
dependence, continuous; tobacco dependence, continuous; and 
mood disorder associated with chronic alcoholism and post-
traumatic stress disorder-like symptoms.  Axis III medical 
conditions included hypertension and chronic alcoholism.  The 
Global Assessment of Functioning (GAF) assigned on Axis V was 
80-90.  

VAMC nursing notes indicate that the veteran was hospitalized 
for participation in substance abuse and education therapy 
from February 1, 1997 through February 28, 1997.  
Psychological assessment on February 5, 1997 included a 
battery of psychiatric tests and an interview.  In the 
interview, the veteran denied problems with alcohol or drugs 
and indicated that he was there for the post-traumatic stress 
disorder program.  He admitted to drinking heavily after 
Vietnam and reported 3 DUIs (driving under the influence) 
years before.  His only psychiatric treatment had been a 
recent prescription for Haldol.  The veteran reported that he 
was divorced and worked at the Anniston Army Depot.  The 
veteran was evasive and somewhat hostile in the interview.  
He complained of flashbacks and indicated that he had been 
depressed recently.  He denied ever having thoughts of 
suicide.  There was reported to have been no obvious evidence 
of psychotic symptoms.  Symptomatically, the veteran reported 
anxiety and a large number of physical symptoms.  In 
addition, there were a number of complaints of unusual 
experiences and poor reality contact that the examiner 
considered to possibly have been related to the veteran's 
reports of post-traumatic stress disorder symptoms.  The 
examiner concluded that the veteran's assessment was 
indicative of defensiveness and probable personality 
problems.  Test findings were reportedly consistent with 
anxiety and possible post-traumatic stress disorder symptoms.   

A substance abuse social work assessment was conducted on 
February 6, 1997.  The veteran reported having been drafted 
at the age of 19, and serving 2 years in the Army, which 
included combat in Vietnam.  He reported that his employment 
at the Anniston Army Depot for 25 years had been his only job 
since his discharge from service.  He noted that he was 
highly successful there.  The veteran reported that he was 
seeking treatment because of alcohol and flashbacks from 
Vietnam.  The veteran described his daily activities as 
working all day, reading and watching sports at night, and 
drinking 1 to 2 beers, 2 to 3 nights a week.  In terms of 
leisure, he stated that he enjoyed playing sports.  In terms 
of family, the veteran noted that he had been married once 
for 17 years, and had been divorced for 5 years.  He stated 
that the reason for his divorce was flashbacks from Vietnam.  
The veteran noted that he had 2 children by his wife, a 
daughter, age 24 and a son, age 26.  The veteran also 
reported a 25 year old daughter by an outside relationship.  
He noted that he and all three of his children were very 
close, and that the source of his social support lay in his 
brothers and children.  

The veteran's claim of entitlement to service connection for 
post-traumatic stress disorder was received by the RO on 
February 7, 1997.

The veteran was seen at the VAMC mental health clinic on 
March 18, 1997 for evaluation of his medications.  It was 
noted that he had been started on Haldol and Cogentin in 
January 1997 after experiencing a Vietnam flashback.  The 
veteran did not report auditory hallucinations, nor psychotic 
symptoms.  It was noted that the Haldol and Cogentin helped 
him sleep despite ongoing nightmares related to his combat 
experiences.  The veteran was reported to have worked at the 
Anniston Army Depot for the past 25 years, and had no 
problems on the job until he was begun on medications.  The 
examiner's impression was post-traumatic stress disorder, 
chronic, delayed, without psychotic symptoms; and alcohol 
dependence, in full early remission.  The plan was to 
discontinue Haldol and Cogentin, and administer a trial of 
Trazodone, 50 milligrams, for sleep.  The possibility of 
administering Prozac for depression, anxiety and obsessive 
intrusive thoughts of Vietnam was also suggested.  The 
examiner opined that the veteran should be able to return to 
his usual function on the job with the foregoing changes in 
medication.  

In June 1997, the veteran underwent VA psychiatric evaluation 
based upon his application for service connection for post-
traumatic stress disorder.  The report of that examination 
noted the veteran's marriage and employment history.  It also 
noted a referral in February 1997 for a one month 
hospitalization at an "inpatient post-traumatic stress 
disorder program."  A past history of occasional alcohol use 
and one DUI charge many years before was also noted.  It was 
stated in the report that the veteran had been diagnosed the 
week before with carcinoma of the vocal cords, and was 
planning radiation therapy.  The veteran's military history, 
including his combat-related experiences in Vietnam, were 
also detailed.  The veteran's subjective complaints were 
noted to include recurring thoughts during the daytime of his 
Vietnam experiences, and visual and auditory flashbacks.  
These were described as a dissociative-type phenomenon of 
seeing and hearing Vietnamese people.  The veteran also 
reported recurring sleep problems, with nightmares 3 to 4 
times per week.  The veteran was described as depressed much 
of the time and easily frustrated.  He reported becoming 
angry when hearing people talk about Vietnam.  The veteran 
described exaggerated startle, subjective memory and 
concentration problems.  He denied a history of suicidal or 
homicidal ideation.  It was noted that he kept weapons at 
home.  In terms of objective findings, the veteran was noted 
to have been on time for the appointment and to be neatly 
groomed.  He was cooperative, but notably anxious and easily 
frustrated.  He became angry and agitated when talking about 
Vietnam.  He was described as oriented to person, place, day, 
date and situation.  He remembered 3 out of 4 objects 
immediately and at one minute.  He performed simple 
mathematical functions without error.  He had no suicidal or 
homicidal ideation, intent or plan.  He was not delusional, 
and had no pressure of speech, flight or ideas, thought 
blocking or loosening of associations.  His judgment was 
described as intact.  The diagnosis on Axis I was chronic 
post-traumatic stress disorder.  On Axis III, his medical 
problems included present carcinoma of the vocal cords 
pending radiation therapy, and hypertension.  The GAF 
assigned on Axis V was 60 with moderate difficulty in social 
and occupational functioning.  

Based upon the foregoing evidence, service connection was 
granted for post-traumatic stress disorder in a September 
1997 rating decision.  A 50 percent disability evaluation was 
assigned effective from February 7, 1997, the date of receipt 
of the veteran's claim.  

The veteran was seen in September 1997 at the VAMC mental 
health clinic.  He reported experiencing serious depression 
related to his illness and the severity of his throat cancer.  
He also endorsed having experienced thoughts of suicide 
during his life, but none at the time of the interview.  

The veteran was seen in February 1998 for post-traumatic 
stress disorder screening.  He reported severe anxiety.  He 
indicated that he was seeking treatment because he did not 
feel good, had flashbacks, and was beginning to forget 
things.  

In September 1998, the veteran reported to the VAMC mental 
health clinic on two occasions.  In those visits, he reported 
problems sleeping and recurrent memories of Vietnam.  He also 
reported continued anxiety over the possibility that he might 
have prostate cancer, colon cancer, and a recurrence of his 
throat cancer.  On examination, he was alert, oriented, and 
cooperative.  He was somewhat depressed, and not sleeping 
very well, but had no suicidal or homicidal ideation and no 
psychotic features.  The assessment was post-traumatic stress 
disorder and hypertension.  The GAF assigned was 42.  The 
treatment plan was to continue Clonodine, and increase 
Klonopin and Paxil.  

The veteran was seen in the VAMC psychiatric clinic in 
January 1999.  He was reported as unkempt, depressed, having 
more trouble sleeping and having more nightmares.  It was 
noted that he was awaiting studies relative to his throat 
cancer and felt quite sure that he was terminal.  The 
assessment was that the veteran was deteriorating.  The 
diagnoses were post-traumatic stress disorder with 
depression, worsening; and cancer of larynx, possibly 
recurrent and metastatic.  The GAF assigned was 40.  The plan 
was to increase medication and supportive therapy.  

The veteran was seen at the VAMC mental health clinic in 
April 1999 following further surgery for recurrence of 
laryngeal cancer.  He was noted to be coping well, but 
clearly depressed.  The diagnoses were post-traumatic stress 
disorder; depression, major; and recurrent laryngeal cancer, 
treated.  The GAF assigned was 45.

In July 1999, the veteran presented with depression.  It was 
noted that he had been out of his medication for several days 
and had slowly deteriorated.  The diagnostic impressions were 
major depression and post-traumatic stress disorder.  The GAF 
was noted to be 38.

In January 2000, the veteran presented to the VA psychiatric 
clinic complaining of continuing problems with nightmares, 
flashbacks, and trouble sleeping pertaining to incidents in 
Vietnam.  He was becoming increasingly depressed.  He had 
difficulty with his appetite and worried about his throat 
cancer and losing his voice.  The veteran believed that he 
was slowly decompensating and was unable to do much around 
the home.  The examiner's impressions were post-traumatic 
stress disorder and depression.  The GAF score assigned was 
78.  The treatment plan including the continuance of 
medication.  The veteran was noted to have had no harmful 
ideations, plan or intent.  

At his hearing before the Board in February 2000, the veteran 
testified that he was medically retired from his work at the 
Army Depot because of his post-traumatic stress disorder; 
that he sees a psychiatrist about twice a month for post-
traumatic stress disorder; that his medication for post-
traumatic stress disorder has been increased since it was 
rated as 50 percent disabling; that he has a very good 
relationship with his children; that he no longer drinks 
alcohol; that he wakes up 8 to 9 times during the night; and 
that he often visits and talks with his neighbors  

On January 9, 2001, the veteran underwent VA psychiatric 
examination to evaluate his PTSD.  The report of the 
examination noted that the veteran was on medications for 
post-traumatic stress disorder but that he could not remember 
the medications.  It was noted that he lived alone, and that 
he had last worked 2 to 3 years before at the Anniston Army 
Depot.  The veteran's medical problems were significant for 
carcinoma of the left true vocal cord; tinea versicolor; 
chronic back pain; and throat pain.  Subjectively, the 
veteran reported problems sleeping; guilt about his 
participation in Vietnam; hypervigilance and exaggerated 
startle response.  The veteran reported no social life.  When 
asked about his future, he referred to his cancer and stated 
that he lived second by second.  Upon objective examination, 
the veteran was casually dressed and appeared sedated.  The 
veteran did not offer any spontaneous remarks about his post-
traumatic stress disorder or symptoms.  According to the 
examiner, he was preoccupied with chronic pain.  His mood was 
described as low.  His affect was mildly constricted.  His 
thought content was negative for suicidal and homicidal 
ideation.  His thought process was coherent, and seemed to be 
slow and intact.  The veteran's insight and judgment seemed 
to be moderately adequate.  The diagnosis was post-traumatic 
stress disorder.  The GAF score was 59.  

On January 12, 2001, the veteran reported to the VAMC 
psychiatric clinic.  He was noted too be more depressed in 
terms of his mood and affect.  The veteran was also more 
irritable and more easily agitated.  He reported flashbacks 
and nightmares.  He was unable to maintain [sic] throughout 
the day without being jumpy.  He was noted to be near the 
point of tears.  It was noted that his physical condition had 
continued to worsen.  The veteran was described as having 
hopelessness and helplessness.  He did not believe that he 
would last for the next six months.  The examiner's 
impressions were post-traumatic stress disorder and 
depression.  The GAF score assigned was 35.  The veteran 
denied any harmful ideation, plan or intent.  The plan was to 
continue the veteran's medications, and schedule an 
appointment in 6 months.  The veteran was directed, however, 
to contact the clinic if his psychiatric state began to 
worsen.  

B.  Analysis

The veteran contends that his post-traumatic stress disorder 
warrants a disability evaluation greater than 50 percent and 
argues that the evidence demonstrates an increase in severity 
since the assignment of that original evaluation.  He and his 
representative have specifically referred to the GAF scores 
that have been assigned in recent years, and assert that they 
indicate a far greater disability than reflected by the 50 
percent evaluation.  

The veteran filed his initial claim in February 1997.  In 
September 1997, the RO granted service connection for post-
traumatic stress disorder at an evaluation of 50 percent, 
effective from the date of his original claim.  The veteran 
appealed.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Id. at 126 and 132.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126. With an increased rating claim, ". . . 
the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The RO did not explicitly consider staged ratings.  Before 
the Board may consider a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO, in effect, considered whether the facts showed that the 
veteran was entitled to a higher disability rating for these 
conditions for any period of time since his original claim.  
The appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.

In the particular circumstances of this case, the Board sees 
no prejudice to the veteran in recharacterizing the issue on 
appeal to properly reflect his disagreement with the initial 
disability evaluation assigned.  It would be pointless to 
remand the veteran's claim in order to instruct the RO to 
issue a supplemental statement of the case that correctly 
identified the issue on appeal.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R., Part 4.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The veteran's service-connected post-traumatic stress 
disorder has been evaluated as 50 percent disabling under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  For a 50 percent 
rating under this criteria, the evidence must show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.

In the present case, while there is no question that the 
veteran appears to have continuing nightmares and anxiety 
pertaining to his experiences in Vietnam, the record simply 
does not reflect the suicidal ideation, obsessional rituals 
which interfere with routine activities, intermittently 
illogical, obscure, or irrelevant speech, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively, impaired 
impulse control (such as irritability, with periods of 
violence), spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances (including work or work-like setting), and/or 
an inability to establish and maintain effective 
relationships that would support a rating in excess of 50 
percent under Diagnostic Code 9411.  

Specifically, there is no documentation, clinical or 
otherwise, of suicidal ideation, or obsessional rituals.  The 
veteran has never been described as being a danger to himself 
or others.  By the same token, there has been no indication 
of illogical, irrelevant or obscure speech.  In the clinical 
settings and at his hearing before the Board, the veteran was 
clearly able to explain his history and the nature of his 
complaints in a logical and coherent manner.  For example, in 
the June 1997 evaluation, the veteran had no pressure of 
speech, flight of ideas, thought blocking or loosening of 
associations.  In January 2001, although his thought 
processes were described as slow, they were also deemed to be 
coherent and intact.  There has been no evidence of 
disorganized thinking.  Upon examination, he was always 
described as alert, and oriented to person, place, and time.  
With the exception of the examination report dated January 
1999 in which he was described as unkempt, the veteran has 
never been described as neglectful of his personal appearance 
and hygiene.  In June 1997 he was found to have been neatly 
groomed, while in January 2001 he was described as casually 
dressed.  Near continuous panic has never been noted, 
clinically or otherwise.  On the other hand, although the 
veteran has almost continuously been found to be depressed, 
his depression has never been shown to affect his ability to 
function independently, appropriately and effectively.  In 
explanation, the veteran has lived alone since filing his 
claim for benefits and has been described as being satisfied 
with that situation.  In that time, the record shows that he 
has effectively maintained a continuous schedule of medical 
appointments in the treatment of his various disabilities, 
and has functioned appropriately during those appointments.  
He has also maintained effective and appropriate 
relationships with his family and has admitted to having 
relationships with his neighbors.  

Regarding difficulty in adapting to stressful circumstances, 
it is noteworthy that the veteran has appeared at one hearing 
and several examinations in the pursuit of his claim, and has 
steadfastly pursued treatment for his various disorders.  
There is no recent documentation of such difficulty being 
attributed to his post-traumatic stress disorder.  Although 
the veteran may have some difficulty in establishing and 
maintaining effective work and social relationships, there is 
no demonstration of a complete inability to establish or 
maintain effective relationships.  Once again, it is 
noteworthy that he admits to having good relationships with 
his children, his brothers, and his neighbors.  The criteria 
for establishing entitlement to a 70 percent rating are not 
shown by the evidence.  

Even more clearly, a rating in excess of 70 percent is not 
warranted.  The veteran does not have the symptoms required 
for a 100 percent rating, such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, memory loss 
for names of close relatives or his own name, and 
intermittent inability to perform basic minimal hygiene.  

The Board acknowledges that the veteran has been assigned on 
various occasions GAF scores as low as 35 (2001), 38 (1999), 
40, (1999), 42 (1998) and 45 (1999).  On the other hand, upon 
VA compensation examination the GAF scores were 60 in June 
1997 and 59 in January 2001.  According to the Diagnostic and 
Statistical Manual of Mental Disorders (DSM- IV), GAF scores 
between 31 and 40 represent "[s]ome impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)"; 
while GAF scores between 41 and 50 represent "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., few 
friends, unable to keep a job)."  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV). 

Although the Board has taken the foregoing GAF scores fully 
into consideration in this decision, they are not 
conclusively dispositive as to the veteran's level of 
impairment.  They are merely parts of a whole body of 
evidence that must be and has been considered in arriving at 
a decision.  As detailed above, VA examination and outpatient 
treatment records fail to reflect in the veteran behavior 
indicative of the low GAF scores enumerated above.  
Specifically, illogical, obscure, or irrelevant speech; the 
avoidance of friends and family; suicidal ideation; severe 
obsessional rituals; frequent shoplifting; few friends; or 
inability to keep a job have not been shown to be among the 
veteran's manifestations of PTSD.  The Board must conclude, 
therefore, that the narratives contained within the 
examination and treatment records themselves are more 
probative of the veteran's level of impairment from his post-
traumatic stress disorder, than are the GAF scores that were 
assigned in conjunction with the preparation of those 
records.  

The veteran's post-traumatic stress disorder is manifested by 
recurring thoughts, nightmares and flashbacks of his 
experiences in Vietnam, depression, agitation, anxiety, and 
subjective memory and concentration problems, resulting in 
occupational and social impairment with reduced reliability 
and productivity.  The current 50 percent rating for post-
traumatic stress disorder contemplates such occupational and 
social impairment.  The medical record in this case 
substantiates no more than this level of post-traumatic 
stress disorder impairment.  The symptoms listed in the 
rating criteria for a 70 percent rating are absent in this 
case.  The post-traumatic stress disorder disability picture 
more nearly approximates the criteria for a 50 percent 
rating, than a 70 percent rating, and thus the lower rating 
of 50 percent is warranted in this case.

Accordingly, the Board finds that the veteran has been most 
appropriately evaluated at his current rating and that the 
preponderance of the evidence is against a rating in excess 
of 50 percent.  Moreover, the condition has been no more than 
50 percent disabling since the effective date of service 
connection, and a higher "staged rating" since that date is 
not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999). 
While the Board has considered the doctrine of benefit of 
doubt, the record does not provide an approximate balance of 
positive and negative evidence on the merits.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).  Therefore, the Board is unable to 
allow the veteran a higher evaluation for his PTSD.




III.  Tinea Versicolor

A.  Factual Background

Service medical records show no complaints, treatment or 
diagnosis of tinea versicolor.  Clinical evaluation of the 
veteran's skin upon separation examination in February 1971 
produced normal findings.  

The veteran underwent general VA examination in January 1997 
that included examination of his skin.  The report of that 
examination noted that the skin was normal.  

The veteran underwent VA skin examination in May 1997.  The 
report of that examination states that the veteran reported, 
by history, a recurrent pruritic rash on his anterior chest, 
that first occurred while he was in service in Vietnam 
"around 1970."  The veteran stated that the rash recurred 
every year in the same location.  The veteran described the 
rash as hypopigmented, round, coalescing lesions.  The 
veteran's subjective complaints were of pruritus and seasonal 
variation with the rash tending to develop during the 
summertime.  Objective findings were mild residual post 
inflammatory hyperpigmentation on the anterior chest.  The 
diagnosis was "history consistent with tinea versicolor."    

In September 1997, the veteran denied the veteran's claim of 
entitlement to service connection for tinea versicolor.  

In the course of his February 2000 hearing before the Board, 
the veteran testified that he was directly and indirectly 
exposed to Agent Orange herbicide defoliant during his 
service as a truck driver and guard in Vietnam.  He stated 
that he experienced a problem with his skin characterized by 
itching and bumps before he left, and sought treatment 
shortly after his return from Vietnam.  He stated that his 
skin disorder comes and goes, but is worse in the summertime, 
and that he keeps ointment for treatment.  

In January 2001, the veteran underwent a second VA 
examination for skin diseases.  The report of that 
examination states that the veteran's medical records had 
been reviewed, and that there were no records of a 
dermatology visit, but that the veteran "was diagnosed as 
having tinea versicolor in the appeal dated May 24, 2000."  
The veteran reported, by history, that he has had several 
years of skin problems that started "after his return from 
the war."  He stated that he had a pruritic rash on his 
chest and back and that he was given several different creams 
for treatment that did not seem to improve it.  Upon 
examination, the veteran was noted to have slick areas of 
alopecia on the lower legs and some areas of alopecia on the 
forearms.  The axilla appeared to have a normal amount of 
hair and there was no evidence for patches of hair loss in 
the scalp.  There were some excoriations and superficial 
scars on the lower leg.  The examiner did not see any 
evidence of a rash on the chest and back or evidence of tinea 
versicolor.  The veteran stated that no skin biopsies or skin 
scrapings had been done, and that he was not using any 
treatment for his skin.  The diagnoses were:  "1.  Probable 
history of tinea versicolor, although no evidence on 
examination today; and 2.  Alopecia of the arms and legs."  

B.  Analysis

The veteran argues that he has a skin disorder, tinea 
versicolor, that is related to service, and specifically to 
his exposure to Agent Orange during his period of service in 
Vietnam.  The veteran claims that one VA physician told him 
that he has some of the same conditions that are associated 
with Agent Orange, and that another VA physician told him 
that his conditions should be service related.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The law provides a presumption of service connection for 
certain diseases which become manifest to a compensable 
degree after separation from service for veterans who served 
in the Republic of Vietnam during the Vietnam era.  38 
U.S.C.A. § 1116 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2001).  

The Secretary of Veterans Affairs, under the authority 
granted by the Agent Orange Act of 1991, has determined that 
a presumption of service connection based on exposure to 
herbicides, such as Agent Orange, used in the Republic of 
Vietnam during the Vietnam era is not warranted for 
conditions for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
Notice, 61 Fed. Reg. 41,442 (1996).  

Tinea versicolor is not among the diseases that are included 
for presumption of service connection in the law.  However, 
the United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (1994).  

Here, the veteran claims that he has tinea versicolor that is 
related to service, and in particular to his alleged exposure 
to Agent Orange during his period of service in Vietnam.  
Although tinea versicolor is not a disease listed at 38 
C.F.R. § 3.309(e), the veteran is presumed to have been 
exposed during his service in Vietnam to an herbicide because 
he has another disorder (cancer of the left true vocal cord) 
that is one of the diseases listed at 38 C.F.R. § 3.309(e).  
See 38 C.F.R. § 3.307(a)(6)(iii) (2001).  Consequently, in 
order for service connection for tinea versicolor to be 
established, credible and probative evidence must be 
presented to show that the veteran currently has tinea 
versicolor and credible and probative evidence must 
specifically relate the veteran's tinea versicolor, if found, 
to herbicide exposure in service or to the veteran's period 
of service in general.  

In this case, there is in fact no medical evidence that the 
veteran currently has tinea versicolor.  Although the veteran 
states that he has the disease, the veteran is not qualified 
to diagnose the nature of any skin disorder that he might 
have.  The medical evidence of record pertinent to the 
question has described tinea versicolor by history only, and 
has not documented its current existence.  In Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that, 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  Even presuming herbicide 
exposure in service, and even presuming that the veteran 
currently has tinea versicolor, there would still remain the 
question of whether there is a medical link between the 
veteran's exposure or any other disease or injury during his 
period of service and current tinea versicolor.  There is 
simply no suggestion in the pertinent medical records of such 
a link.

There is no support in the evidence of record for the claim 
of entitlement to service connection for tinea versicolor, 
and there is no reason to believe that there is evidence in 
existence anywhere that would support that claim.  While the 
Board has considered the doctrine of benefit of doubt, the 
record does not provide an approximate balance of positive 
and negative evidence on the merits.  38 U.S.C.A. § 5107 
(West Supp. 2001).  The preponderance of the evidence is 
against the claim of entitlement to service connection for 
tinea versicolor.



ORDER

An evaluation in excess of 50 percent for post-traumatic 
stress disorder, at any time since the initial grant of 
service connection, is denied.

Entitlement to service connection for tinea versicolor, 
claimed as secondary to Agent Orange exposure, is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



